Citation Nr: 0947087	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
stress fracture, medial side of 3rd metatarsal shaft, right 
foot.

2.  Entitlement to an increased (compensable) evaluation for 
stress fracture, medial side of 2nd metatarsal shaft, left 
foot.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 (2009).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 
1970.

This appeal is brought to the Board of Veterans' Appeals 
(Board) from actions by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

In his claim for increased compensation, filed on a VA Form 
21-4138 in September 2005, the Veteran said that he was 
starting VA outpatient treatment for his feet, and that 
"[m]y feet are really hurting me."

Reports of VA orthopedic outpatient assessments and 
examinations are of record showing that he has a loss of 
normal lordosis of the spine with straightening and a 
suggestion of small annular tears at all of the three lower 
lumbar levels, bulging of some discs, etc., and was said to 
not only have back pain, but also some radiating pain down 
the left leg.  It is unclear whether this is the cause of 
some of his foot problems, at least on the left, or has had 
any affect on them.  There is no service connection in effect 
for any spinal disorder.

On VA orthopedic examination in November 2005, the examiner 
noted the Veteran's complaints of pain in both feet in 
various aspects, sometimes to the point of altering his gait, 
and after being on his feet for a while.  His employment as a 
manager of a self-storage facility required him to be on his 
feet, walking around to ensure against break-ins, cleaning 
the storage areas, etc.  It was noted that he had a somewhat 
flattened arch, for which he had tried corrective devices in 
the past without much positive impact.  His feet also hurt if 
he was on his feet for a long period of time.  There was no 
specific pain on foot manipulation.  The examiner opined that 
he had an "uncomfortable foot problem" but the cause was 
not completely clear, and might be in some way due to his 
flat feet, being on hard surfaces, weight on his feet, etc.  
The examiner felt the problems would reduce the range of 
motion of the "ankle foot" some 10 degrees.  

Although the examiner said that X-rays were not required, it 
appears that X-rays were in fact done in January 2006, they 
were said to be negative for fractures or dislocations.  In 
addition, the X-rays also showed both arches to be 
maintained, in contrast to the examiner's having described 
pes planus on the clinical examination only a few months 
before.

Various provisions are available for rating foot disorders, 
depending on the nature of the impact of the disability on 
either a schedular or extaschedular basis.  

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).   

Moreover, whenever a Veteran is suffering from two or more 
separate permanent service-connected disabilities of such 
character as to clearly interfere with normal employability, 
even though none of the disabilities may be of compensable 
degree under the Rating Schedule, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  This 
benefit was denied in the December 2005 Rating Decision on 
appeal, but was not addressed in the May 2006 Statement of 
the Case (SOC), perhaps because the Veteran did not expressly 
mention it in his March 2006 Notice of Disagreement (NOD).  
However, the Board believes the issue of a compensable rating 
for multiple noncompensable disabilities is implicit in the 
Veteran's NOD and his appeal, and should be considered on 
remand. 

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has been seen by or 
examined at any medical facility/caregiver 
other than VA (including for employment 
physicals, etc.) for foot problems, he should 
so identify, and VA should assist him in 
obtaining such records.

2.  All VA clinical and evaluative records 
relating to the Veteran's feet since 
separation from service should be obtained and 
attached to the claims file.  Any lost time 
from work or accommodations made by any 
employer as a result of his foot problems 
should be identified by the Veteran and 
documentation submitted in relationship 
thereto, if available.

3.  The Veteran should then be given am 
examination by a qualified examiner who has 
not previously evaluated him, to determine the 
extent, nature, and etiology of his current 
bilateral foot problems.  

a.  After reporting the current disabling 
symptomatology affecting the feet, the 
examiner should review the claims file and 
opine as to whether it is at least as likely 
as not (i.e., to at least a 50/50 degree of 
probability) that all currently diagnosed 
foot problems are causally related to the 
bilateral service-connected stress 
fractures, or whether they are due to some 
other disability (e.g., his non-service-
connected spinal problems), in which case, 
what, and by what is that impacted?  A 
complete rationale for any opinion expressed 
should be provided.

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  If any opinion and/or supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for increased ratings for bilateral 
foot disabilities on schedular and 
extraschedular bases and pursuant to 38. 
C.F.R. § 3.324.  If the decision remains 
adverse, provide him and his representative 
with an appropriate Supplemental SOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.  The Veteran need do nothing further 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

